Citation Nr: 0321744	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right patella.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fractured right clavicle with 
posttraumatic arthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1978 to 
April 1981 and from September 1981 to November 1992.  His DD 
214 reflects that he had an additional three plus years of 
active duty prior to August 1978.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from August 1995 and January 1997 rating 
decisions by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO), and it was remanded by the 
Board in January 1999 for additional development.  


FINDINGS OF FACT

1.  Chondromalacia of the right patella is manifested by 
degenerative arthritis, tenderness, limitation of motion 
involving pain, and grossly intact ligamentous stability.  

2.  Residuals of a fractured right clavicle with 
posttraumatic arthritis are manifested by a prominent, 
nontender mass on the superior aspect of the shoulder at the 
acromioclavicular joint, X-ray evidence of arthritis, full 
range of motion with some discomfort, and tenderness about 
the subacromial space anteriorly, without glenohumeral 
instability or neurovascular deficit in the right upper 
extremity.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for chondromalacia of the right patella are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5003, 5257 (2002).  

2.  A separate 10 percent rating is warranted for the 
appellant's right knee disability based on functional 
impairment due to pain.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured right clavicle with posttraumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the August 1995 and 
January 1997 rating decisions, the October 1995 and February 
1997 statements of the case, and the March 2003 supplemental 
statement of the case of the evidence necessary to 
substantiate his claims for increased ratings for 
chondromalacia of the right patella and residuals of a 
fractured right clavicle with posttraumatic arthritis, and of 
the applicable laws and regulations.  In February 2003, the 
RO sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary from him in order 
for VA to grant his claim.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with copies of the August 1995 and 
January 1997 rating decisions, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA examinations in February 1993, 
May 1996, and June 1999.  The appellant has not identified 
any additional records that may still be outstanding.  The 
Board notes that the appellant presented testimony regarding 
his claim for an increased rating for his right knee 
disability at a Video Conference hearing held in September 
1998.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Chondromalacia of the Right Patella 

The appellant asserts that his right knee disability is more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  He argues that he experiences 
instability in his right knee.  

Service medical records show that the appellant was treated 
for degenerative joint disease of the right knee between 
April 1987 and August 1988.  In December 1988, he underwent 
arthroscopy of his right knee.  In April 1989, Grade IV 
chondromalacia of the right patella was diagnosed.  

At a February 1993 VA medical examination, the appellant 
complained of locking, swelling, and giving way of his right 
knee.  Physical examination revealed some tenderness on 
palpation of the right patella, without soft tissue swelling 
or increased heat.  There was slight erythema on the extensor 
aspect of the knee.  Range of motion testing showed that 
flexion of the knee was to 105 degrees, while extension was 
to 0 degrees.  An X-ray of the right knee was unremarkable.  
The diagnosis was chondromalacia patella of the right knee by 
clinical criteria.  

At a May 1996 VA orthopedic examination, the appellant 
complained of constant pain in the right knee (seven on a 
scale of one to ten), but denied swelling in the knee.  He 
indicated that he participated in several sports.  Physical 
examination of the right knee revealed three small, well-
healed, nontender, noninfected, arthroscopic scars, without 
swelling, effusion, or instability.  He was able to squat and 
had full range of motion in the knee without pain, crepitus, 
or hesitancy.  An X-ray of the right knee revealed early 
degenerative joint disease.  The diagnosis was history of 
recurrent injury to the right knee with arthritic condition 
and surgery, rule out chondromalacia of the right patella.  

At a July 1998 Video Conference hearing, the appellant 
testified that he experienced constant pain in his right knee 
which became worse with the crawling he was required to do in 
his job inspecting homes for termites, and with cold, damp 
weather.  He also described swelling in the knee after being 
on it for long periods of time, and occasional locking of the 
knee.  

In an October 1998 medical statement, H. M. Patton, M.D., 
indicated that examination had revealed severe recurrent 
subluxation in the appellant's right knee.  

At a June 1999 VA examination, the appellant reported chronic 
right anterior knee pain, for which his family physician was 
providing him with nonsteroidal anti-inflammatory treatment.  
Three healed, nontender, noninflammatory, arthroscopic 
surgery puncture wounds were noted.  There was considerable 
pain on patellofemoral compression, tenderness on palpation 
of the articular facets of the patella that was slightly more 
severe medially than laterally, and significant tenderness of 
the medial joint line.  There was no effusion or deformity of 
the right knee, and no neurovascular deficit in the right 
foot.  Range of motion testing revealed that extension of the 
knee was to 0 degrees while flexion was to 110 degree, with 
further flexion eliciting anterior knee pain.  The diagnoses 
were chondromalacia of the right patellofemoral joint and 
osteoarthritis of the medial compartment of the right knee, 
which the examiner opined would definitely cause pain on any 
motion of the knee and on weight-bearing.  

In February 2003, the appellant was evaluated by R. D. 
Pandya, M.D., for bilateral knee disability.  The appellant 
described constant pain in his right knee, mostly under the 
kneecap, a popping sensation at times, and occasional 
catching and locking that caused a feeling that the knee was 
going to give out.  The examiner noted that extension in the 
right knee was a bit less than full, while flexion in the 
knee was to 120 degrees.  There was medial joint line 
tenderness, medial facet tenderness, peripatellar tenderness, 
and trochlear groove tenderness.  Ligamentous stability in 
the right knee was described as grossly intact, and that the 
knee was neurovascularly intact.  X-rays of the right knee 
showed spurring and degenerative changes.  The diagnosis was 
moderately severe patellofemoral chondromalacia with advanced 
degenerative joint disease.  

Service connection was granted for chondromalacia of the 
right patella by a December 1993 rating decision, and a 10 
percent rating was assigned under Diagnostic Code 5257 from 
December 1, 1992.  A March 2003 rating decision noted that 
the 10 percent rating was assigned under Diagnostic Codes 
5257-5003.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Because the appellant is currently in 
receipt of a 10 percent rating for his right knee disability, 
a higher schedular rating based on arthritis is not 
available.  

The Board has considered whether a higher rating may be 
assigned for the appellant's right knee disability on the 
basis of limitation of motion in the knee.  Under Diagnostic 
Code 5260, limitation of knee flexion is assigned a 
30 percent rating when the limitation is to 15 degrees, a 20 
percent rating when limitation is to 30 degrees, a 10 percent 
rating when limitation is to 45 degrees, and a noncompensable 
rating when limitation is to 60 degrees.  Under Diagnostic 
Code 5261, limitation of knee extension is assigned a 50 
percent rating when the limitation is to 45 degrees, a 40 
percent rating when the limitation is to 30 degrees, a 30 
percent rating when the limitation is to 20 degrees, a 20 
percent rating when limitation is to 15 degrees, a 10 percent 
rating when limitation is to 10 degrees, and a noncompensable 
rating when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Because the evidence does not 
demonstrate that flexion in the right knee is limited to 30 
degrees or that extension in the knee is limited to 15 
degrees, a higher rating based on limitation of motion is not 
warranted.  

The Board has considered the appellant's allegation of 
instability in his right knee.  Impairment of a knee 
involving recurrent subluxation or lateral instability is 
assigned a 30 percent evaluation when severe, a 20 percent 
evaluation when moderate, and a 10 percent evaluation when 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although 
the appellant has presented a private medical statement from 
Dr. Patton indicating that he experiences severe recurrent 
subluxation in his right knee, the Board notes that Dr. 
Patton did not present any clinical findings to corroborate 
his opinion.  The subsequent June 1999 VA examination did not 
reveal any instability, and the most recent examination of 
the right knee, by Dr. Pandya in February 2003, found that 
ligamentous stability in the right knee was grossly intact.  
After careful consideration of the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the appellant does not have instability associated with his 
right knee disability, and, therefore, the Board is unable to 
identify a basis to grant a higher rating for the 
chondromalacia of the right patella on the basis of 
instability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417 (1995).  
Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  However, because the Board finds that the appellant 
does not have right knee instability, a separate rating is 
not shown to be warranted under VA O.G.C. Prec. Op. No. 23-97 
or VA O.G.C. Prec. Op. No. 9-98 and the decisions in 
Lichtenfels and Hicks.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased schedular 
rating for his chondromalacia of the right patella.  He has 
also offered his own rather general arguments to the effect 
that he believes that his right knee disability has worsened.  
It is noted that the appellant has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that his chondromalacia of the right patella 
warrants a higher schedular rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The appellant complains of constant right knee pain that 
presents some impairment with his job that involves crawling 
under houses inspecting for termites.  The medical evidence 
indicates that there is tenderness in the knee, along with 
pain on flexion past 110 degrees.  According the appellant 
the benefit of the doubt, as is required when the evidence is 
in equipoise, the Board finds that a separate 10 percent 
rating is warranted under DeLuca for functional disability 
associated with his chondromalacia of the right knee  

The Board has also considered whether the scars associated 
with his right knee disability result in limitation of 
function so as to warrant a separate compensable evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The three 
scars are shown to be well-healed, nontender, and 
noninfected.  Therefore, the evidence does not establish that 
there is pain and tenderness, repeated ulceration, or 
limitation of function associated with the scars such that 
would justify a rating of 10 percent.  Cf. Esteban v. Brown, 
6 Vet. App. 259 (1994) (veteran entitled to three separate 10 
percent ratings for disfigurement under Diagnostic Code 7800, 
tender and painful scars under Diagnostic Code 7804, and 
interference with mastication under Diagnostic Code 5325).  

II.  Residuals of a Fractured Right Clavicle with 
Posttraumatic Arthritis

The appellant contends that his right shoulder disability is 
more severely disabling than currently evaluated, thereby 
warranting a higher rating.  

Service medical records show that a history of a fracture of 
the right clavicle was reported on the November 1992 
separation examination.  

At the February 1993 VA medical examination, the appellant 
provided a history of fracturing his right clavicle from a 
shrapnel wound in Vietnam, which was not excised.  He claimed 
that he now had a knot at the point of entry of the fragment, 
and that cold, damp weather caused pain in the right 
shoulder.  He also reported that his right shoulder 
disability interfered with sleep if he lay in certain 
positions.  Physical examination revealed some tenderness on 
palpation of the right acromioclavicular joint that was 
considered suggestive of ongoing osteoarthritis.  There was 
no ascertainable deformity of the right clavicle.  Range of 
motion testing revealed that forward elevation and abduction 
were each to 180 degrees in both shoulders, while internal 
and external rotation were each to 90 degrees in both 
shoulders.  An X-ray of the right shoulder showed a slight 
deformity of the distal clavicle near the acromioclavicular 
joint that was compatible with an old fracture, and some soft 
tissue ossification adjacent to the old fracture site.  The 
appellant was noted to be right-handed.  The diagnosis was 
posttraumatic, acromioclavicular joint arthritis of the right 
shoulder.  

At the June 1999 VA medical examination, the appellant 
reported that he experienced significant aching in his right 
shoulder with damp or cold weather, which required occasional 
pain medication.  Physical examination of the right shoulder 
revealed that the shoulder was well aligned with a prominent, 
nontender mass on the superior aspect of the shoulder at the 
acromioclavicular joint.  There was full range of motion in 
the shoulder, but it was accomplished with considerable 
palpable and audible crepitus and slight discomfort.  
Tenderness was noted about the subacromial space anteriorly.  
There was no evidence of glenohumeral instability or 
neurovascular deficit in the right upper extremity.  An X-ray 
of the right acromioclavicular joint revealed an old, healed 
fracture of the distal "1, 3" of the right clavicle with 
considerable deformity of the clavicular side of the 
acromioclavicular joint, obvious inferior spurring of the 
distal clavicle, and arthritic spurring about the superior 
aspect of the corticoid process of the right shoulder.  The 
acromioclavicular joint was seen to be narrowed, with 
sclerosis on both the acromial and clavicular sides of the 
joint.  The diagnosis was posttraumatic arthritis of the 
right acromioclavicular joint, which the examiner opined 
would render any motion of the right shoulder uncomfortable.  

Service connection was granted for residuals of a fractured 
right clavicle with posttraumatic arthritis by an August 1995 
rating decision, and a noncompensable rating was assigned 
under Diagnostic Code 5203 from December 1, 1992.  A March 
2003 rating decision assigned a 10 percent rating for the 
right shoulder disability under Diagnostic Code 5010, based 
on a finding of arthritis in the shoulder.  

As noted above, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  But if the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  The Board notes that the appellant is 
currently in receipt of a 10 percent rating for the arthritis 
in his right shoulder.  A higher schedular rating is not 
available under Diagnostic Code 5010.  

The Board has considered whether a higher rating may be 
assigned based on limitation of motion in the right shoulder.  
For limitation of motion of the major arm, a 40 evaluation is 
assigned when range of motion is only to 25 degrees from the 
side, a 30 percent evaluation is assigned if motion is 
limited to midway between the side and shoulder level, and a 
20 percent evaluation is assigned for limitation of motion to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Inasmuch as the evidence shows that the appellant has full 
range of motion in his right shoulder, albeit with some 
discomfort, a higher rating is not warranted for his 
residuals of a fractured right clavicle with posttraumatic 
arthritis based on limitation of motion.  

The Board has considered whether the appellant's residuals of 
a fractured right clavicle with posttraumatic arthritis 
warrant a rating greater than 10 percent under Diagnostic 
Code 5203.  When shoulder impairment of the clavicle or 
scapula is manifested by dislocation or nonunion with loose 
movement, a 20 percent evaluation is assigned.  For nonunion 
of the clavicle or scapula without loose movement, or 
malunion, a 10 percent evaluation is assigned.  Otherwise, 
the disability is rated on impairment of function of a 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
As the evidence does not demonstrate that the appellant's 
right shoulder disability involves either nonunion or 
malunion of the clavicle, the Board is unable to identify a 
basis to grant a higher rating for his residuals of a 
fractured right clavicle with posttraumatic arthritis under 
Diagnostic Code 5203.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  with regard to the appellant's 
right shoulder disability.  DeLuca, 8 Vet. App. 202.  While 
he complains of aching in his right shoulder in damp or cold 
weather, the Board does not find that such pain has resulted 
in functional disability in excess of that contemplated in 
the 10 percent evaluation already assigned.  The evidence 
indicates that the range of motion in the shoulder is full, 
although somewhat uncomfortable at times, and there is no 
evidence of glenohumeral instability or neurovascular deficit 
in the right upper extremity.  Nor has the appellant 
indicated that his right shoulder disability presents any 
functional impairment with regard to his job.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's residuals of a fractured right 
clavicle with posttraumatic arthritis on the basis of 
functional disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable rating for residuals 
of a fractured right clavicle with posttraumatic arthritis by 
the August 1995 rating decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 10 percent rating granted for the residuals of a 
fractured right clavicle with posttraumatic arthritis by the 
March 2003 rating decision was December 1, 1992, which was 
the date of the appellant's separation from service.  Because 
the evidence does not demonstrate range of motion in the 
right shoulder to have been less than full at any time, an 
evaluation greater than 10 percent is not shown to have been 
warranted at any point since the appellant's separation from 
service.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his residuals of a fractured 
right clavicle with posttraumatic arthritis and there is no 
indication that it has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96 
(1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his residuals of a fractured right clavicle with 
posttraumatic arthritis.  He has also offered his own rather 
general arguments to the effect that he believes that his 
right shoulder disability has worsened.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his residuals 
of a fractured right clavicle with posttraumatic arthritis 
warrants a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

An increased schedular rating for chondromalacia of the right 
patella is denied.  

A separate 10 percent rating is granted for functional 
disability related to chondromalacia of the right patella.  

An increased rating for residuals of a fractured right 
clavicle with posttraumatic arthritis is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

